Plaintiff's home in the city of Saginaw was sold for unpaid taxes, bid in by the State, no redemption made and title thereto vested in the State.* At the subsequent so-called scavenger sale,8224 open to all bidders, plaintiff bid $750 for the property; another person bid $1,400; defendant Phillip M. Schmidt bid $1,700 and, being the highest bidder, became the purchaser. Plaintiff was financially unable to match the bid. By direction of Mr. Schmidt certificate of purchase was issued to Mr. Schmidt and wife, and Roy R. Riser and wife, and subsequent deeds were so executed. Claiming the bid by Schmidt at the scavenger sale was made in collusion with defendant Riser who had assisted, in an unofficial way, the official representative of the State land office board in caring for the interests of the State in tax-acquired lands in Saginaw county, plaintiff filed, the bill herein to cancel the deeds by reason of the interest of defendant Roy R. Riser in the purchase, and obtained such a decree. Review is by appeal.
Under the allegations in the bill of complaint and proofs thereunder the court had no power to cancel the deeds and order another sale. The State sold its own property and the only right plaintiff had was to bid at the sale like any one else and the privilege to *Page 621 
match any higher bid within a specified time.* See NationalBank of Detroit v. State Land Office Board, 300 Mich. 240;Meltzer v. State Land Office Board, 301 Mich. 541.
The claim that defendant Riser planned with defendant Schmidt to bid an amount beyond the financial ability of plaintiff to match is of no decisive moment.
The decree is reversed and the bill dismissed, with costs to defendants.
BOYLES, C.J., and CHANDLER, NORTH, STARR, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred.
* See 1 Comp. Laws 1929, § 3459, as amended by Act No. 282, Pub. Acts 1939, § 3467, as amended by Act No. 52, Pub. Acts 1939 (Comp. Laws Supp. 1940, §§ 3459, 3467, Stat. Ann. 1940 Cum. Supp. §§ 7.112, 7.120). — REPORTER.
8224 See Act No. 155, Pub. Acts 1937, as amended (Comp. Laws Supp. 1940, § 3723-1 et seq., Stat. Ann. 1940 Cum. Supp. § 7.951 et seq.). — REPORTER.
* See Act No. 155, § 7, Pub. Acts 1937, as amended by Act No. 244, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 3723-7, Stat. Ann. 1940 Cum. Supp. § 7.957). — REPORTER.
Burden of proving contributory negligence, see 2 Restatement, Torts, § 477.